Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.
Claim Objections
Claim  objected to because of the following informalities:  “.  For the sake of compact prosecution, claim 42 is interpreted in the instant Office action as follows: “are in” is found to be a grammatical error and is equivalent to “in”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“electrical contacts” is unclear as to whether it is the same electrical contacts recited in claim 21 or new electrical contacts. For the sake of compact prosecution, claim 42 is interpreted in the instant Office action as follows: the electrical contacts recited in lines 2-3 are the same electrical contacts recited in claim 21. This interpretation is to be confirmed by applicant in next office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-26, 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US 20170372990 A1) in view of Farooq (US 20030003624 A1) and Dairo (US 20050077080 A1).
Regarding claim 21, Tani discloses a package for an integrated circuit (Fig. 5), comprising: an integrated circuit chip module substrate (1) attached to a printed circuit board (PCB) (2), wherein one or more first regions of a bottom surface of the module (First Region, see annotated Fig. 5 below) comprise electrical contacts (4) to the printed circuit board, wherein one or more second regions of the bottom surface of the module (Second Region) lack such contacts; and one or more mechanical structures (5) assembled into the one or more second regions, wherein these one or more mechanical structures allow lateral motion of the module relative to the printed circuit board (55, [0052] “moves”), in which the one or more mechanical structures comprise a ring ([0051] “annular shape”), and wherein the one or more second regions form a gap around a periphery of the integrated circuit chip module at least from edges of the one or 
Illustrated below is a marked and annotated figure of Fig. 5 of Tani.

    PNG
    media_image1.png
    430
    485
    media_image1.png
    Greyscale

Tani fails to illustrate the one or more mechanical structures whose thickness lies between pre-assembly and post-assembly thicknesses of the electrical contacts.  However, Tani does illustrate the one or more mechanical structures may vary in thickness relative to the electrical contacts (Figs. 5 and 8).
Farooq discloses a mechanical structure in the same field of endeavor (Fig. 4) where the mechanical structure (20) size relative to the electrical contacts (32, 40) is varied (less than, equal, greater than [0057]).  Combining the known mechanical structure of Tani with the known relative size of the mechanical structure of Farooq would arrive at the claimed mechanical structure size relative to the electrical contacts.  Farooq provides a clear teaching to motivate one to size mechanical structures whose thickness lies between pre-assembly and post-assembly thicknesses of the electrical contacts in that it would prevent gaps between electrical connections ([0060]).
Illustrated below is a marked and annotated figure of Fig. 4 of Farooq.

    PNG
    media_image2.png
    144
    375
    media_image2.png
    Greyscale

Tani in view of Farooq fails to expressly teach these one or more mechanical structures are sized and placed at least by filling the gap from the edges of the one or more first regions to the corresponding edges of the integrated circuit chip module substrate.  More specifically, Tani (Fig. 5) illustrates edges of the integrated circuit module substrate overhanging the one or more mechanical structures.  However, Tani does illustrate the one or more mechanical structures may vary in size and position relative to the edges of the integrated circuit chip module substrate (Figs. 5 and 8).
Dairo discloses a mechanical structure in the same field of endeavor (Fig. 3), wherein these one or more mechanical structures (200) are sized (w) and placed at least by filling the gap from the edges of the one or more first regions (First Region, see annotated Fig. 3 below) to the corresponding edges of the integrated circuit chip module substrate (outside edge of 120a).  Combining the known mechanical structure of Tani in view of Farooq with the known relative size of the mechanical structure of Dairo would arrive at the claimed mechanical structure size relative to the edges of the one or more first regions and to the edges of the integrated circuit chip module substrate.  Dairo provides a clear teaching to motivate one to size mechanical structures as claimed in that it would provide sufficient support to the package ([0042]).  Doing so would result in a package with reduced manufacturing failures caused by warpage, thus reduced manufacturing cost ([0025]).  Therefore, it would have been obvious to have the claimed size of the mechanical structure because it would result in reduced manufacturing failures.
Illustrated below is a marked and annotated figure of Fig. 3 of Dairo.

    PNG
    media_image3.png
    549
    467
    media_image3.png
    Greyscale

Regarding “wherein these one or more mechanical structures are sized and placed at least by filling the gap from the edges of the one or more first regions to the corresponding edges of the integrated circuit chip module substrate” it would have been an obvious matter of design choice to adjust the shape of the mechanical structures to be either smaller than the second region or as large as the second region as taught by Tani (see, e.g., Figs. 5 and 8) and as taught by Dairo who teaches mechanical structures are sized to provide sufficient support ([0025]). Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed mechanical structure was significant, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding claim 22, Tani in view of Farooq and Dairo discloses a package (Tani, Fig. 5), in which the electrical contacts in at least one of the one or more first regions are nonseparable (solder bumps [0050]).
Regarding claim 23, Tani in view of Farooq and Dairo discloses a package (Tani, Fig. 5), in which the nonseparable electrical contacts are ball grid array (BGA) solder ball contacts (solder bumps [0050]).
Regarding claim 25, Tani in view of Farooq and Dairo discloses a package (Tani, Fig. 5), in which mechanical structure thickness of the one or more mechanical structures is between pre-reflow and post- reflow BGA solder ball heights.
Regarding claim 26, Tani in view of Farooq and Dairo discloses a package (Tani, Fig. 5), wherein at least one of the one or more mechanical structures assembled in the one or more second regions is not affixed to either the module substrate or the PCB (not fixed to the circuit board [0052]).
Regarding claim 42 as noted in the objection and 112(b) rejection, Tani in view of Farooq and Dairo discloses a package (Tani, Fig. 5), wherein: the one or more first regions of the bottom surface of the module comprise the electrical contacts (4) to the printed circuit board in a central contacts area (First Region is centrally located); and the one or more second regions form a gap around a periphery of the integrated circuit chip module at least from edges of the central contacts area to corresponding edges of the integrated circuit chip module substrate, and wherein these one or more mechanical structures are sized and placed at least by filling the gap from the edges of the central contacts area to the corresponding edges of the integrated circuit chip module substrate.
Regarding claim 43, Tani in view of Farooq and Dairo discloses a package (Tani, Fig. 5), wherein these one or more mechanical structures are sized and placed to inhibit bending of second regions of the module towards the board under application of a temporary or long-term vertical force on a top surface of the module (Dairo, “sturdy support”, [0042]), and wherein the one or more mechanical structures remain as part of the package after at least a temporary vertical force is removed.
Regarding claim 44, Tani in view of Farooq and Dairo as applied to claims 43 and 21 discloses a package (Tani, Fig. 5), wherein edges of the ring end at corresponding edges of the integrated circuit chip module substrate.
Claims 31, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Tani, Farooq, and Dairo as applied to claim 21 above, and further in view of Chao (US 5633535 A).
Regarding claim 31, Tani in view of Farooq and Dairo disclose a package with at least one of the one or more mechanical structures.
Tani fails to illustrate in Fig. 5 at least one of the one or more mechanical structures has one or more openings.  However, Tani does disclose the shape of the mechanical structure may be varied as a design choice ([0060]) and further illustrates the shape of the mechanical structure may comprise one or more openings (Fig. 7).  Changing the shape of at least one of the one or more mechanical structures to have one or more opening would arrive at the claimed mechanical structures and would have been a design choice, as taught by Tani.  Dairo provides a clear teaching to motivate one to have one or more mechanical structure with one or more openings in that it would allow sufficient flow of manufacturing fluids ([0042]).  Therefore, it would have been obvious to modify the at least one or more mechanical structures to have the claimed opening because it would allow sufficient flow of manufacturing fluids.
Further, with respect to the shaped of the at least one of the one or more mechanical structures, i.e., having one or more openings, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of the mechanical structures disclosed by the prior art as the court have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Dailey, 149 USPQ 47 (CCPA 1976).
Tani fails to illustrate in Fig. 5 an underfill material at least partly fills the one or more openings and fills at least one of the one or more first regions between the module and the printed circuit board.  However, Tani does disclose an alternate embodiment with a material surrounding the electrical contacts between the integrated circuit chip module substrate and printed circuit board (8, Fig. 11).  Chao discloses a package in the same field of endeavor comprising electrical contacts in a first region (43, Fig. 8) and mechanical structures in a second region (40).  Chao further discloses surrounding electrical contacts between an integrated circuit chip module substrate and printed circuit board with underfill material (underfill, Column 1, Line 42).  Providing an underfill material using the known technique of Chao to the first and second regions of the package of Tani in view of Farooq and Dairo would arrive at the claimed underfill material.  Chao provides a clear teaching to motivate one to modify the package of Tani in view of Farooq and Dairo to have an underfill material in that it may add strength to the package (Column 1, Lines 42-50).  Therefore, it would have been obvious to have an underfill material at least partly fills the one or more openings and fills at least one of the one or more first regions between the module and the printed circuit board because it would provide strength to the package, thus resulting in improved reliability.
Regarding claim 40, Tani in view of Farooq and Dairo discloses a package (Tani, Fig. 5), with a ring.
Tani fails to illustrate in Fig. 5 at least the ring has one or more openings.  However, Tani does disclose the shape of the mechanical structure may be varied as a design choice ([0060]) and further illustrates the shape of the ring may comprise one or more openings (Fig. 7).  Changing the shape of at least one of the one or more mechanical structures to have one or more openings would arrive at the claimed ring and would have been a design choice, as taught by Tani.  Dairo provides a clear teaching to motivate one to have at least the ring having one or more openings in that it would allow sufficient flow of manufacturing fluids ([0042]).  Therefore, it would have been obvious to modify the at least one or more mechanical structures to have the claimed opening because it would allow sufficient flow of manufacturing fluids.
Further, with respect to the shaped of the ring, i.e., having one or more openings, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of the ring disclosed by the prior art as the court have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Dailey, 149 USPQ 47 (CCPA 1976).
Tani fails to illustrate in Fig. 5 an underfill material at least partly fills the one or more openings and fills at least one of the one or more first regions between the module and the printed circuit board.  However, Tani does disclose an alternate embodiment with a material surrounding the electrical contacts between the integrated circuit chip module substrate and printed circuit board (8, Fig. 11).  Chao discloses a package in the same field of endeavor comprising electrical contacts in a first region (43, Fig. 8) and mechanical structures in a second region (40).  Chao further discloses surrounding electrical contacts between an integrated circuit chip module substrate and printed circuit board with underfill material (underfill, Column 1, Line 42).  Providing an underfill material using the known technique of Chao to the first and second regions of the package Tani in view of Farooq and Dairo would arrive at the claimed underfill material.  Chao provides a clear teaching to motivate one to modify the package of Tani in view of Farooq and Dairo to have an underfill material in that it may add strength to the package (Column 1, Lines 42-50).  Therefore, it would have been obvious to have an underfill material at least partly fills the one or more openings and fills at least one of the one or more first regions between the module and the printed circuit board because it would provide strength to the package, thus resulting in improved reliability.
Claim 32, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani in view of Farooq and Dairo as applied to claim 21 above, and further in view of Chen (US 20160086900 A1).
Regarding claim 32, Tani in view of Farooq and Dairo discloses a package (Tani, Fig. 5), in which at least one of the one or more mechanical structures, including the ring, is made of a conductive material (solder, copper [0038]).
Tani in view of Farooq and Dairo fails to explicitly teach at least one of the one or more mechanical structures, including the ring, is made of aluminum.  However, Tani in view of Farooq and Dairo teaches the material of the mechanical structures is a conductive material (solder, copper [0038]).  Chen discloses a mechanical structure in the same field of endeavor (Fig. 11), in which at least one of the one or more mechanical structures (110), including the ring, is made of aluminum ([0026] “conductive material”, [0035] “aluminum”). Since Tani, Farooq, Dairo, and Chen are in the same field of endeavor, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for the composition of at least one of the one or more mechanical structures. These predictable solutions may comprise aluminum (Al), copper (Cu), tin (Sn), nickel (Ni), gold (Au), silver (Ag), other electrically conductive materials, or multiple layers or combinations thereof, as these may be chosen from a finite number of identified, predictable solutions ([0035]). Absent unexpected results, it would have been obvious to try using aluminum for the at least one of the one or more mechanical structures of Tani. Thus, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 34, the combined invention of Tani, Farooq, Dairo, and Chen discloses a package (Chen, Fig. 11), in which a bottom surface of the at least one of the one or more mechanical structures (110) is nickel plated (132’; [0043] “first portions…may comprise…Ni”).
Regarding claim 35, the combined invention of Tani, Farooq, Dairo, and Chen discloses a package as applied to claim 34 (Tani, Fig. 5), in which the at least one mechanical structure assembled into the one or more second regions is attached via the nickel-plated bottom surface.
The combined invention of Tani, Farooq, Dairo, and Chen fails to illustrate (Tani, Fig. 5) at least one of the one or more mechanical structures is attached to the printed circuit board.  However, Tani does teach the at least one mechanical structure is attached to one of the module substrate or the PCB (not fixed to the circuit board [0052]).  Farooq discloses mechanical structures may be attached to various package elements including the printed circuit board or the integrated circuit chip module substrate ([0056]).  Since Tani and Farooq are in the same field of endeavor, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for attaching the at least one mechanical structure.  These predictable solutions include attaching the at least one mechanical structure to the integrated circuit chip module substrate or to the printed circuit board, as these may be chosen from a finite number of identified, predictable solutions ([0056]).  Absent unexpected results, it would have been obvious to try attaching the at least one mechanical structure assembled into the one or more second regions to the printed circuit board of Tani. Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Claim33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani, Farooq, Dairo, and Chen as applied to claim 33 above, and further in view of Yeh (US 4847146 A).
Regarding claim 33, the combined invention of Tani, Farooq, Dairo, and Chen as applied to claim 32 discloses a package (Tani, Fig. 5), in which the one or more mechanical structure allows lateral motion of the module relative to the printed circuit board (55, [0052] “moves”).
The combined invention of Tani, Farooq, Dairo, and Chen fails to teach the aluminum is coated with polytetrafluoroethylene. However, Tani does teach the one or more mechanical structure allows lateral motion of the module relative to the printed circuit board (55, [0052] “moves”). Yeh teaches a package of similar content (Fig. 2; Column 1, Lines 61-65, “printed circuit board…chip carrier”) to Tani’s package, in which a polytetrafluoroethylene coating (Column 3, Line 44; “polytetrafluoroethylene (PTFE)”) is between two contacting structures.  Yeh provides design incentives which would have prompted adaptation of the package of Tani, Farooq, Dairo, and Chen in that it prevents adhesion, thereby providing an integrated circuit chip module substrate that is free to expand and contract with respect to the printed circuit board (Column 3, Lines 44-52). Yeh teaches the differences between the claimed invention and the prior art are encompassed in a principal known in the art (Abstract, “reduce the stress on solder joints”) of similar content to Tani’s principal known in the art ([0007] “preventing cracks from forming by solder”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of Yeh’s design incentives, to implement the polytetrafluoroethylene coating of Yeh on the aluminum of the combined invention of Tani, Farooq, Dairo, and Chen in a predictable manner to result in the claimed invention of a package in which the aluminum is coated with polytetrafluoroethylene because it would allow the integrated circuit chip module substrate to freely expand and contract with respect to the printed circuit board.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues:
Applicant argues (pages 9-13) that Tani in view of Farooq does not teach, suggest, or render obvious at least, for example, the feature of “wherein these one or more mechanical structures are sized and placed at least by filling the gap from the edges of the one or more first regions to the corresponding edges of the integrated circuit chip module substrate” recited in claim 21.
Examiner’s reply:
The examiner finds applicant’s arguments with respect to Tani (Fig. 5) and Farooq (Fig. 1D) as applied to amended claim 21 persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817

/BRADLEY SMITH/            Primary Examiner, Art Unit 2817